           Case 2:19-cv-01745-DLR Document 7 Filed 03/26/19 Page 1 of 7




 1 Samuel R. Randall (No. 024517)
   ROBAINA & KRESIN PLLC
 2 5343 N 16th Street, Suite 200
   Phoenix, Arizona 85016
 3 Telephone: (602) 682-6450
   Facsimile: (602) 682-6455
 4 srr@robainalaw.com
 5 Attorneys for Plaintiff Sonia Gonzalez
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF ARIZONA
 8
     Sonia Gonzalez,
 9                                                   No. 2:19-cv-01745-DLR
                    Plaintiff,
10
     vs.                                             FIRST AMENDED COMPLAINT
11
     Express Urgent Care, P.C.; Express
12   Urgent Care Central, LLC; Express Urgent        (Jury Trial Demanded)
     Care Estrella, LLC; Express Urgent Care
13   North Mountain, LLC; Express Urgent
     Care Prasada, LLC; Express Urgent Care
14   Surprise, LLC; Express Urgent Care
     Thunderbird, LLC; Dat T. Tran; Rajesh U.
15   Bhakta; Jalal Abbas and Duke Nguyen,
16                  Defendants.
17
18            Plaintiff Sonia Gonzalez (“Gonzalez”) for her First Amended Complaint alleges the
19   following against Defendant Express Urgent Care, P.C., Defendant Express Urgent Care
20   Central, LLC; Defendant Express Urgent Care Estrella, LLC; Defendant Express Urgent
21   Care North Mountain, LLC; Defendant Express Urgent Care Prasada, LLC; Defendant
22   Express Urgent Care Surprise, LLC; Express Urgent Care Thunderbird, LLC; Defendant
23   Dat T. Tran, Defendant Rajesh U. Bhakta, Defendant Jalal Abbas, and Defendant Duke
24   Nguyen (collectively “Defendants”):
25                               PARTIES, JURISDICTION AND VENUE
26            1.    This is an overtime case pursuant to the Fair Labor Standards Act (“FLSA”),
27   29 U.S.C § 201 et. seq.
28            2.    Ms. Gonzalez is a resident of Maricopa County, Arizona, and she worked for
       Case 2:19-cv-01745-DLR Document 7 Filed 03/26/19 Page 2 of 7




 1   Defendants in Maricopa County, Arizona.
 2         3.     At all relevant times, Ms. Gonzalez was an “employee” of Defendants within
 3   the meaning of 29 U.S.C. § 203(e)(1).
 4         4.     Express Urgent Care, P.C. (“Express P.C.”) is an Arizona professional
 5   corporation doing business in Maricopa County, Arizona and whose principal place of
 6   business is located in Maricopa County, Arizona.
 7         5.     At all relevant times, Express P.C. was, and continues to be, engaged in
 8   interstate commerce as defined by the FLSA, 29 U.S.C. § 203.
 9         6.     Express Urgent Care Central, LLC (“Express Central”) is an Arizona limited
10   liability company doing business in Maricopa County, Arizona.
11         7.     At all relevant times, Express Central was, and continues to be, engaged in
12   interstate commerce as defined by the FLSA, 29 U.S.C. § 203.
13         8.     Express Urgent Care Estrella, LLC (“Express Estrella”) is an Arizona limited
14   liability company doing business in Maricopa County, Arizona.
15         9.     At all relevant times, Express Estrella was, and continues to be, engaged in
16   interstate commerce as defined by the FLSA, 29 U.S.C. § 203.
17         10.    Express Urgent Care North Mountain, LLC (“Express North Mountain”) is
18   an Arizona limited liability company doing business in Maricopa County, Arizona.
19         11.    At all relevant times, Express North Mountain was, and continues to be,
20   engaged in interstate commerce as defined by the FLSA, 29 U.S.C. § 203.
21         12.    Express Urgent Care Prasada, LLC (“Express Prasada”) is an Arizona limited
22   liability company doing business in Maricopa County, Arizona.
23         13.    At all relevant times, Express Prasada was, and continues to be, engaged in
24   interstate commerce as defined by the FLSA, 29 U.S.C. § 203.
25         14.    Express Urgent Care Surprise, LLC (“Express Surprise”) is an Arizona
26   limited liability company doing business in Maricopa County, Arizona.
27         15.    At all relevant times, Express Surprise was, and continues to be, engaged in
28   interstate commerce as defined by the FLSA, 29 U.S.C. § 203.



                                                2
       Case 2:19-cv-01745-DLR Document 7 Filed 03/26/19 Page 3 of 7




 1         16.    Express Urgent Care Thunderbird, LLC (“Express Thunderbird”) is an
 2   Arizona limited liability company doing business in Maricopa County, Arizona.
 3         17.    At all relevant times, Express Thunderbird was, and continues to be, engaged
 4   in interstate commerce as defined by the FLSA, 29 U.S.C. § 203.
 5         18.    Express P.C., Express Central, Express Estrella, Express North Mountain,
 6   Express Prasada, Express Surprise, and Express Thunderbird (collectively referred to
 7   hereinafter as “Express Enterprise Defendants”) together constitute an “enterprise” as
 8   defined by the FLSA, 29 U.S.C. § 203.
 9         19.    Dat T. Tran (“Tran”) is a Maricopa County, Arizona resident.
10         20.    At all relevant times, Dr. Tran exercised direct and/or indirect supervisory
11   authority over Ms. Gonzalez.
12         21.    Dr. Tran was directly involved in decisions affecting the terms and
13   conditions of employment for Ms. Gonzalez including, but not limited to, decisions
14   regarding hours worked, wages paid, and deductions made to wages.
15         22.    At all relevant times, Dr. Tran was Ms. Gonzalez’s “employer” within the
16   meaning of the FLSA, 29 U.S.C. § 203(d).
17         23.    Rajesh U. Bhakta (“Bhakta”) is a Maricopa County, Arizona resident.
18         24.    At all relevant times, Dr. Bhakta exercised direct and/or indirect supervisory
19   authority over Ms. Gonzalez.
20         25.    Dr. Bhakta was directly involved in decisions affecting the terms and
21   conditions of employment for Ms. Gonzalez including, but not limited to, decisions
22   regarding hours worked, wages paid, and deductions made to wages.
23         26.    At all relevant times, Dr. Bhakta was Ms. Gonzalez’s “employer” within the
24   meaning of the FLSA, 29 U.S.C. § 203(d).
25         27.    Jalal Abbas (“Abbas”) is a Maricopa County, Arizona resident.
26         28.    At all relevant times, Dr. Abbas exercised direct and/or indirect supervisory
27   authority over Ms. Gonzalez.
28         29.    Dr. Abbas was directly involved in decisions affecting the terms and



                                                 3
        Case 2:19-cv-01745-DLR Document 7 Filed 03/26/19 Page 4 of 7




 1   conditions of employment for Ms. Gonzalez including, but not limited to, decisions
 2   regarding hours worked, wages paid, and deductions made to wages.
 3            30.   At all relevant times, Dr. Abbas was Ms. Gonzalez’s “employer” within the
 4   meaning of the FLSA, 29 U.S.C. § 203(d).
 5            31.   Duke Nguyen (“Nguyen”) is a Maricopa County, Arizona resident.
 6            32.   At all relevant times, Mr. Nguyen was and is the manager for all the Express
 7   Enterprise Defendants and, at all relevant times was Ms. Gonzalez’s supervisor or manager.
 8            33.   At all relevant times, Mr. Nguyen exercised direct and/or indirect
 9   supervisory authority over Ms. Gonzalez.
10            34.   Mr. Nguyen was directly involved in decisions affecting the terms and
11   conditions of employment for Ms. Gonzalez including, but not limited to, decisions
12   regarding hours worked, wages paid, and deductions made to wages.
13            35.   At all relevant times, Mr. Nguyen was Ms. Gonzalez’s “employer” within
14   the meaning of the FLSA, 29 U.S.C. § 203(d).
15            36.   Together the Express Enterprise Defendants, Dr. Tran, Dr. Bhakta, Dr.
16   Abbas and Mr. Nguyen were Ms. Gonzalez’s joint employer for purposes of the FLSA.
17            37.   This Court has jurisdiction over the subject matter and the parties pursuant
18   to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
19            38.   Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) because all Defendants
20   are residents of Maricopa County, Arizona and 28 U.S.C. § 1391(b)(2) because Defendants
21   caused events to occur in Maricopa County, Arizona out of which Ms. Gonzalez’s claims
22   arise.
23                                 GENERAL ALLEGATIONS
24            39.   From about October 2012 through about August 2018, Defendants employed
25   Ms. Gonzalez as a medical assistant.
26            40.   As such, Ms. Gonzalez worked in a non-exempt position for Defendants in
27   regard to the FLSA.
28            41.   Defendants did not pay Ms. Gonzalez overtime compensation for hours



                                                  4
       Case 2:19-cv-01745-DLR Document 7 Filed 03/26/19 Page 5 of 7




 1   worked for Defendants’ benefit in excess of 40 hours in a workweek despite being legally
 2   obligated to do so.
 3            42.   Defendants failed to pay or refused to pay Ms. Gonzalez for overtime wages
 4   for all hours worked by Ms. Gonzalez in excess of forty hours in a week.
 5            43.   Because Defendants compensated Ms. Gonzalez at her regular hourly rate
 6   for all hours worked, she is entitled to receive an additional half her hourly rate for each
 7   hour worked in excess of forty hours per workweek.
 8            44.   Ms. Gonzalez has been harmed and suffered damages by being denied
 9   overtime wages in accordance with the FLSA, plus incurred costs and reasonable attorney’s
10   fees.
11            45.   As a result of Defendants’ unlawful acts and violations of the FLSA, Ms.
12   Gonzalez is entitled to recovery of overtime wages, liquidated damages in an amount equal
13   to the wages she is owed as unpaid overtime, prejudgment interest, attorney’s fees and
14   costs.
15                                         COUNT ONE
16                  (Overtime Violations under the Fair Labor Standards Act)
17            46.   Ms. Gonzalez incorporates herein all previous allegations in this Complaint.
18            47.   At all relevant times, Defendants were joint employers of Ms. Gonzalez
19   under the FLSA.
20            48.   At all relevant times, Ms. Gonzalez was an employee covered under the
21   FLSA.
22            49.   Defendants failed to pay Ms. Gonzalez overtime compensation at the
23   required rate of one and one-half her hourly rate for each hour worked in excess of forty
24   hours per workweek in violation of the FLSA.
25            50.   Defendants’ violations of the FLSA were willful and accordingly, a three-
26   year statute of limitations applies, pursuant to 29 U.S.C. § 255.
27            51.   Defendants have intentionally, willfully and repeatedly engaged in a pattern,
28   practice and/or policy of violating the FLSA.



                                                  5
       Case 2:19-cv-01745-DLR Document 7 Filed 03/26/19 Page 6 of 7




 1          52.      Ms. Gonzalez is entitled to recover her unpaid overtime compensation and
 2   an equal amount as liquidated damages.
 3          53.      Ms. Gonzalez is entitled to recover her attorneys’ fees incurred herein
 4   pursuant to 29 U.S.C. § 216.
 5          WHEREFORE, Plaintiff Sonia Gonzalez prays for judgment in her favor and
 6   against Defendants Express Urgent Care, P.C., Express Urgent Care Central, LLC; Express
 7   Urgent Care Estrella, LLC; Express Urgent Care North Mountain, LLC; Express Urgent
 8   Care Prasada, LLC; Express Urgent Care Surprise, LLC; Express Urgent Care
 9   Thunderbird, LLC, Dat T. Tran, Rajesh U. Bhakta, Jalal Abbas and Duke Nguyen, and asks
10   the Court to:
11                   A.    Award Ms. Gonzalez back pay, pre-judgment and any other
12                         appropriate relief necessary to make Ms. Gonzalez whole and
13                         compensate her for the legal violations described above;
14                   B.    Award Ms. Gonzalez liquidated damages;
15                   C.    Award Ms. Gonzalez attorney’s fees pursuant to 29 U.S.C. § 216 and
16                         related costs and expenses; and
17                   D.    Award Ms. Gonzalez such other legal and equitable relief as the Court
18                         deems just and proper.
19          RESPECTFULLY SUBMITTED this 26th day of March 2019.
20                                             ROBAINA & KRESIN PLLC
21
22                                             By /s/ Samuel R. Randall
                                                    Samuel R. Randall
23
                                                    Attorney for Plaintiff Sonia Gonzalez
24
25
26
27
28



                                                    6
       Case 2:19-cv-01745-DLR Document 7 Filed 03/26/19 Page 7 of 7




 1                              DEMAND FOR JURY TRIAL
 2         Plaintiff hereby demands a jury trial as provided by Rule 38(a) of the Federal Rules
 3   of Civil Procedure.
 4         RESPECTFULLY SUBMITTED this 26th day of March 2019.
 5                                           ROBAINA & KRESIN PLLC
 6
 7                                           By /s/ Samuel R. Randall
 8                                                Samuel R. Randall
                                                  Attorney for Plaintiff Sonia Gonzalez
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                7
